Citation Nr: 0604912	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for depression 
reaction/inadequate personality.

5.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for a headache 
condition.

6.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for tinea pedis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  
The veteran testified at a hearing before Decision Review 
Officers at the RO in August 2002 and July 2004.  The Board 
remanded the case in September 2005 for scheduling of a 
requested hearing.  A hearing was held in November 2005 
before the undersigned Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The medical evidence does not show that veteran has 
bilateral hearing loss.

2.  A bilateral knee disability was not shown during service, 
and is not shown to be related to service, nor was arthritis 
of the knees manifested within one year following discharge 
from active duty.

3.  In an October 1976 rating decision, the RO denied service 
connection for service connection for low back disability and 
depressive reaction and in a June 1978 rating decision, the 
RO denied service connection for a headache disorder and 
tinea pedis; the RO notified the veteran of those decisions 
and of his appellate rights, but he did not appeal those 
determinations and the decisions became final.

4.  Evidence added to the record since the October 1976 and 
June 1978 rating decisions does not bear directly and 
substantially upon the specific matters under consideration, 
is cumulative or redundant of the evidence previously of 
record, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  The unappealed October 1976 decision, which denied the 
veteran's application to reopen a claim of service connection 
for a low back disorder and depressive reaction, and the 
unappealed June 1978 decision, which denied the veteran's 
application to reopen a claim of service connection for a 
headache disorder and tinea pedis are final.  38 U.S.C.A. §§ 
5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

4.  Evidence received since the October 1976 and June 1978 RO 
rating decisions is not new and material; the claims of 
entitlement to service connection for a low back disability, 
depressive reaction/inadequate personality, a headache 
condition and tinea pedis are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of October 2001 and 
September 2003 letters from the AOJ to the veteran.  The 
October 2001 letter, issued prior to the initial AOJ 
decision, informed the veteran of what evidence was required 
to substantiate the claims of service connection and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  In the September 2003 letter, 
the veteran was more specifically advised of the evidence 
required to reopen the previously denied claims, as well as 
once again notifying him of the evidence needed to 
substantiate the claims of service connection.  The September 
2003 letter again advised him of his and VA's respective 
duties for obtaining evidence and to submit evidence and/or 
information in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice, in 
part, was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, after the 
issuance of the September 2003 letter, the veteran testified 
at a hearing before Decision Review Officers at the RO in 
August 2002 and July 2004 and before the undersigned Veterans 
Law Judge in November 2005.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and personnel records as well as 
private medical and VA treatment records.  In February 2005, 
the Social Security Administration reported that records 
pertaining to the veteran had been destroyed and it was 
indicated that his claim for disability benefits had been 
denied.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  It is noted that a medical examination 
or opinion regarding the claimed disabilities has not been 
obtained.  However, as discussed in detail below, there is 
inadequate evidence to require that a VA examination is 
necessary with regard to the claims of service connection for 
bilateral knee and hearing loss disabilities.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  In the absence of new and material 
evidence, as will be discussed fully below, medical 
examinations or opinions are not required with regard the 
remaining issues.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2005).  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


II.  Claims of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and arthritis or sensorineural hearing loss become 
manifest to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, although the Board has reviewed the 
lay and medical evidence in detail, it will discuss the most 
pertinent evidence, focusing on the findings bearing on 
whether the claimed bilateral knee and hearing loss 
disabilities had their onset or were otherwise related to his 
periods of active duty.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for bilateral knee and hearing loss 
disabilities.  

The veteran has asserted that several incidents in service 
resulted in the claimed disabilities.  In numerous 
statements, and his testimony before both an RO Decision 
Review Officers August 2002 and July 2004 and the undersigned 
Veterans Law Judge in November 2005, he asserted that he has 
current hearing loss due to noise exposure during service 
from his duties as a missile guard and from firing rocket 
launchers and machine guns.  He also has indicated that he 
was exposed to noise from jets and power stations.  With 
regard to the claimed bilateral knee disability, he asserted 
that he injured the right knee in service from playing 
volleyball.  He also asserted that he has a left knee 
disability as a result of adjusting his gait due to the 
claimed right knee disability.

With regard to the claimed hearing loss disability, the 
service medical records do not show any complaints, findings, 
treatment or diagnosis of hearing loss during service.  On 
discharge examination in April 1967, no abnormalities ears or 
ear drum were noted.  The audiological evaluation, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 4000, and 8000 
hertz, were as follows: in the right ear, 5, 0, 0, 15 and 15 
decibels, respectively; and in the left ear, 0, 0, 0, 10, and 
15 decibels, respectively.

The numerous post-service private and VA medical records do 
not show any complaints, findings, treatment or diagnosis of 
hearing loss after discharge from active service.  Although 
he testified in November 2005 that approximately two years 
after discharge he applied for work at a steel company and 
was told that a hearing test showed that his hearing was ba, 
he did not identify the name of that company.  At both 
hearings, he acknowledged that he was not currently receiving 
any treatment for hearing loss.  The current record fails to 
show that the veteran has a currently hearing loss disability 
for which service connection may be granted.  Because the 
post-service medical evidence is negative for any indication 
that the veteran has been diagnosed as having a bilateral 
hearing loss disability, the Board must deny this claim 
because the there is no medical evidence indicating that the 
veteran has a current diagnosis of the condition.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

Although the veteran believes he currently has a bilateral 
hearing loss disability as a result of inservice noise 
exposure, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for a bilateral 
hearing loss disability must be denied.

Reviewing the evidence of record, the Board also finds that 
the preponderance of the evidence is against finding that any 
currently diagnosed bilateral knee disability is directly 
related to active service or any incident therein.  Again, 
the service medical records show no relevant complaints, 
findings, treatment or diagnoses of a bilateral knee 
disability.  Although the veteran contends that he suffered a 
knee injury in service, the contemporaneous service medical 
records do not show the occurrence of and treatment for such 
injury.  The first and only post-service medical evidence of 
a knee disability is shown in a July 2001 VA outpatient 
treatment record that noted osteoarthritis of the knee.  The 
veteran did not voice any complaints regarding the knee 
during that examination.  There is no competent medical 
evidence, however, linking any currently diagnosed knee 
disability with the veteran's active service.  As the first 
evidence of osteoarthritis was in 2001, the evidence fails to 
show that arthritis of the knee had its onset within one year 
after discharge in 1967 which would warrant service 
connection on a presumptive basis.  

Once again, although the veteran asserts he currently has a 
bilateral knee disability as a result of his service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, it is noted that a lay statement from a service 
comrade was submitted in May 2004 indicating that the veteran 
injured his knee while playing volleyball while on guard duty 
and that he wore a knee brace for a month or so.  As 
indicated above, the contemporaneous service medical records 
do not document a knee injury in service.  The Board finds 
that the contemporaneous service medical records are more 
probative than the statement of the lay witness made many 
years after service.  Therefore, the Board concludes that any 
currently noted bilateral knee disability, to include 
osteoarthritis, was not incurred in or aggravated during 
active service or any incident therein.  As the currently 
found knee osteoarthritis was not first shown until 2001, it 
may not be presumed to have been incurred in service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Claims to Reopen

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in June 2001, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because the 
appellant filed it at the RO in June 2001.

In October 1976, the RO denied claims of entitlement to 
service connection for a low back disability, characterized 
as intervertebral disc syndrome L4-5 with low back strain 
postoperative and for a psychiatric disorder, characterized 
as chronic depressive reaction.  The RO notified the veteran 
of the determination and of his appellate rights in a letter 
dated in October 1976.  The veteran did not appeal and this 
decision became final.

The evidence of record at the time of the October 1976 rating 
decision included the service medical records which do not 
show complaints, treatment or diagnoses of back or 
psychiatric disorder during active service.  The post-service 
medical records include private hospital records dated from 
December 1973 to December 1976, which show that he was 
hospitalized in December 1973 for complaints of back pain 
following injury on the job.  Discectomy and laminectomy of 
the L4-5 disc space was performed in December 1973.  The 
veteran was seen again in September 1975 for complaints of 
low back pain and the impression included probable chronic 
back strain.  VA outpatient and hospital records dated from 
October to December 1974 noted a history of back surgery and 
diagnoses of anxiety.  A March 1974 VA examination report of 
record showed that the veteran reported treatment for a back 
injury since December 1974 and the assessment included low 
back strain.  On VA examination in July 1976 it was noted 
that the principal back problem began in 1973 and the 
diagnosis was history of degenerative disc disease.  On 
psychiatric evaluation it was noted that the veteran denied 
any psychiatric treatment or hospitalization in service but 
he did report that he had headaches in service.  The 
diagnosis was depressive reaction, chronic neurotic, in an 
inadequate personality.

By rating action in June 1978, service connection was denied 
for headaches and athlete's foot.  The RO notified the 
veteran of the determination and of his appellate rights in a 
letter dated in June 1978.  The veteran did not appeal and 
this decision became final.

The evidence of record at the time of the June 1978 decision 
included the service medical records which show that in 
December 1966 he was seen for athlete's foot.  A February 
1966 entry showed that the veteran complained that his head 
hurt, he had trouble breathing and he was coughing and 
spitting up blood.  No diagnosis was rendered.  He was seen a 
week later for complaints of pain behind the right eye with 
coughing or bending over.  It was noted that he had had an 
upper respiratory infection the week before.  At the time of 
the separation examination in April 1967, he indicated that 
he was in excellent condition and no defects or diagnoses 
were noted on examination. 

The post service medical records, in addition to the evidence 
of record at the time of the October 1976 rating decision, 
included VA outpatient treatment records dated from January 
1976 to December 1977 which showed complaints of headaches 
and diagnoses of depressive reaction.  A February 1978 
statement from a former employed indicated that the veteran 
had been let go from employment in May 1977 due to absence 
from work.  A January 1978 VA x-ray report included an 
impression of negative study of lumbosacral spine.  On VA 
examination in January 1978, the veteran reported that he 
initially injured his back in an automobile accident in 1970 
and reinjured it on the job in 1972.  He reported having back 
surgeries in 1972 and 1977.  The impression included history 
of residuals post operative herniated nucleus pulposus lumber 
spine.

The evidence received since the June 1978 rating decision 
includes a report of VA examination in February 1986, VA 
outpatient records dated from January to February 2001 and 
from July 2001 to December 2002, private hospital records 
dated from April to September 1977, numerous statements of 
the veteran and his testimony in August 2002, July 2004 and 
November 2005.  Also received is a lay statement, submitted 
in May 2004, that pertains to claims knee and hearing loss 
disabilities and duplicate VA hospital records dated from 
July to November 1977.  

The VA outpatient treatment records show treatment for 
chronic back pain, including osteoarthritis of the back, 
depression and dermatitis of the hands and scalp.  The 
records, however, do not include any medical opinion or 
competent medical evidence related the claim low back 
disorder, psychiatric disorder, headaches, or tinea pedis to 
his active service.

The private hospital records of Hurst-Euless-Bedford Hospital 
dated from April to September 1977 show treatment for 
arachnoid adhesions of the lumbar spine with bony impingement 
of the lumbar spinal canal.  Those records noted that he had 
three previous admission for treatment related to a low back 
condition, the first of which was in 1973.  Those records do 
not show that the veteran's current low back disorder was 
incurred in, aggravated or in any way related to his active 
service. 

The veteran testified before a Decision Review Officers at 
the RO in August 2002 and July 2004.  He essentially 
contended that the claimed disabilities were due to service.

The veteran testified before the undersigned Veterans Law 
Judge in November 2005 and reported that he injured both his 
back and knee playing volleyball during service in 1965.  He 
was testified that his currently diagnosed depression is due 
to his military service, including being transferred from 
missile duty to guard duty without explanation.  He testified 
that he had headaches in service after cleaning a floor with 
cleaner made of jet fuel in an area with no ventilation.  He 
also testified that he had to wear boots in service that were 
too tight and that led to tinea pedis or athletes' foot.  

With regard to the claims pertaining to the contended low 
back and psychiatric disabilities, the evidence submitted 
since the October 1976 rating decision is new because it was 
not of record at the time of that RO determination.  It is, 
however, cumulative because it merely shows treatment for 
current low back and psychiatric conditions without showing 
that either disability had its onset in service or is in any 
way related to his active service, facts already of record.  
As such, the evidence is not material because none of it, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.

With regard to the claims pertaining to the contended 
headaches and tinea pedis, the evidence submitted since the 
June 1978 rating decision is likewise new because it was not 
of record at the time of that RO determination.  It is also, 
however, cumulative, because it shows that although there was 
a notation of athlete's foot in service and one complaint of 
head pain, there is no currently diagnosed tinea pedis or 
headache disability.  The fact that there were no currently 
diagnosed disabilities related to headaches or tinea pedis 
was also noted in the June 1978 rating decision.  There is 
simply no new evidence showing that the veteran has either a 
headache disability or tinea pedis that either had their 
onset in service or are in any way related to his active 
service.  As such, the evidence is not material because none 
of it, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral knee disability is denied.

New and material evidence not having been submitted, the 
applications to reopen claims of service connection for a low 
back disability, depression reaction/inadequate personality, 
a headache condition, and tinea pedis are denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


